UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 15, 2010 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-49670 41-2118656 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4452 Beltway Drive Addison, Texas 75001 (Address of principal executive offices) (Zip Code) (214) 905-5145 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On June 15, 2010, ULURU Inc. (the “Company”) held its 2010 Annual Meeting of Stockholders.The proposals submitted to a vote of the stockholders at the meeting are described in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 27, 2010.There were 57,806,701 shares of the Company’s common stock represented either in person or by proxy at the meeting.The final results of voting for each matter are as follows: Proposal 1. Election of Directors. By the votes reflected below, the following nominees were elected to the Company’s Board of Directors to hold office for the term expiring at the 2011 Annual Meeting of Stockholders or until their successors are elected and qualified: Nominee VotesFor Votes Withheld Broker Non-Votes William W. Crouse Jeffrey B. Davis Kerry P. Gray Jeffrey A. Stone Proposal 2. Amend the Company’s 2006 Equity Incentive Plan to increase the number of shares of Common Stock authorized for issuance thereunder from 9,000,000 shares to 12,000,000 shares. The proposal was approved by the following vote: Votes For Votes Against Abstentions Broker Non-Votes Proposal 3. Ratification of the appointment of Lane Gorman Trubitt, L.L.P. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010. The proposal was approved by the following vote: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ULURU Inc. Date: June 17, 2010 By: /s/ Terrance K. Wallberg Terrance K. Wallberg Vice President and Chief Financial Officer
